Title: To Thomas Jefferson from Philippe de Létombe, 1 August 1801
From: Létombe, Philippe de
To: Jefferson, Thomas


Monsieur le Président,
Philadelphie, 1er aoust 1801. (v. St.)
J’ai reçu la lettre dont Vous avez bien voulu m’honorer le 15 du mois dernier, en réponse à la mienne du 11 précédent.
Monsieur Bingham devant partir incessamment, Le Maire est venu me dire, avant hier, à mon arrivée de New york, qu’il acçepte l’honneur de Vous servir à trente dollars par mois, son voyage d’ici à Washington à vos frais. il pourra se rendre, dans quinze Jours ou trois Semaines, auprès de Rapin qui lui a promis de le mettre, en peu de tems, au fait des fonctions de maître d’hotel. Monsieur de Ternant (qui l’a amené ici) m’a dit que Vous ne pouvez avoir un Officier plus fidèle, plus actif et plus habile. Je serai très flatté, Monsieur le Président, que Vous vouliez bien m’adresser vos ordres pour les lui transmettre.
Monsieur Livingston se trouvant à Clermont, à mon arrivée à New york, je lui ai écrit. Mais je n’en ai reçu encore aucune réponse. J’aurai l’honneur de Vous informer de l’époque de mon départ et d’attendre, avec confiance, la dépêche dont Vous daignerez m’honorer à ce Sujet.
Je Vous supplie, Monsieur le Président, de vouloir bien agréér l’hommage de mon profond respect.
létombe
 
Editors’ translation
Mister President,
Philadelphia, 1st Aug. 1801 (old style)
I received the letter with which you kindly honored me the 15th of last month in reply to mine of the 11th of the preceding one.
Mr. Bingham being about to leave very shortly, Lemaire came to tell me, the day before yesterday, upon my arrival from New York, that he accepts the honor of serving you at thirty dollars per month, with his travel from here to Washington at your expense. He will be able to arrive within two or three weeks at Rapin’s, who has promised to acquaint him in a short time with his functions as maître d’hôtel. Monsieur de Ternant (who brought him here) told me that you could not have an officer in your service more faithful, more active and more skillful. I shall be most flattered, Mister President, should you be willing to address to me your orders to transmit to him.
Mr. Livingston, being at Clermont upon my arrival in New York, I wrote to him, but I have not yet received any answer. I shall be honored to advise you of the time of my departure and to await confidently the dispatch with which you will deign to honor me on that subject.
I beg you, Mister President, kindly to accept the homage of my deep respect.
Létombe
